Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 are pending, of which claims 1, 8 and 15 are independent.  
The application was filed on 12/23/20 and does not claim any foreign priority and does not claim any domestic benefit.  This application is currently assigned to GM Cruise Holdings LLC.

Information Disclosure Statement
 	No information disclosure statement (IDS) has been filed to date on this application

Oath/ADS
An Application Data Sheet was submitted 12/23/20, and an Oath/declaration was submitted on 12/23/20.
Comments
Applicants’ 9/19/22 amendments and remarks have been fully considered, but are not deemed persuasive to place the application in condition for allowance at least in view of the newly applied art and rejections set forth below responsive to the amendments to the claims.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  M.P.E.P. 2111.01(II).  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  The written authorization may be submitted via EFS-Web, mail, or fax. It cannot be submitted by email. (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Additional Art
	While not applied below, examiner particularly notes the following additional art considered relevant US 10861144 B1 to Guan et al. pertaining to driver assistance, including distraction monitoring via driver skeleton correlation and the use of artificial neural networks, deep learning, etc.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over20210089055 A1 to Tran in view of 9014905 B1 to Kretzschmar

Regarding independent claims 1, 8 and 15, Tran teaches:

(Claim 1). A computer-implemented method for generating a gesture recognition model, comprising: receiving, from one or more sensors of an autonomous vehicle (AV), a plurality of three-dimensional (3D) gesture sequences;  | (Claim 8). A system comprising: one or more processors; and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising: | (Claim 15). 15. A non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising: (Tran, FIGS. 1L, 3C-3H; [0005] a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle, wherein a sequence of finger, palm or hand movements represents a vehicle control request; determining vehicle control options based on the model, a current state of the vehicle and the environment of the vehicle; and controlling the vehicle to operate based on the model and the 3D environment. … mapping system for an air space includes: a plurality of air vehicles each having a plurality of environmental sensors; a processor in at least one vehicle or in at least one communication tower (edge processor) to receive sensor data and create a 3D model), [0044]-[0050] sensor based detection of objects, change in weather and traffic, and holiday/emergency conditions, among others; 

processing each of the 3D gesture sequences to generate two-dimensional (2D) gesture data for each of the 3D gesture sequences (Tran, FIGS. 1L, 3C-3H, 7C; [0005] a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle, wherein a sequence of finger, palm or hand movements represents a vehicle control request; determining vehicle control options based on the model, a current state of the vehicle and the environment of the vehicle; and controlling the vehicle to operate based on the model and the 3D environment. … mapping system for an air space includes: a plurality of air vehicles each having a plurality of environmental sensors; a processor in at least one vehicle or in at least one communication tower (edge processor) to receive sensor data and create a 3D model; [0050]-[0054]; [0126] physical map for recognition and correlation … see airspace classifications in 2D or 3D; [0140] In one implementation, historical flight data, along with air traffic controller instructions are provided to a deep learning network, which after training, predicts the flight path based on history. The system predicts flown route based on direct-to and heading instructions as the training data follow reality that controllers like to minimize the number of instructions to pilots. The future trajectory of the vehicle is modeled as a sequence of 4D coordinates that are correlated with its realized trajectory, last filed flight plan, which is a sequence of 2D waypoints, and weather conditions in the vicinity. One implementation is designed as a “sequence to sequence learning” problem, in which the input sequence is the flight plan and the output is the actual flight trajectory.); and 

training a machine-learning (ML) model using at least a portion of the 2D gesture data for each of the 3D gesture sequences to generate a trained ML model (Tran, FIGS. 1L, 3C-3H, 7C; [0005] a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle … create a 3D model; [0050]-[0054]; [0126] physical map for recognition and correlation … see airspace classifications in 2D or 3D; [0140]-[0141] In one implementation, historical flight data, along with air traffic controller instructions are provided to a deep learning network, which after training, predicts the flight path based on history. The system predicts flown route based on direct-to and heading instructions as the training data follow reality that controllers like to minimize the number of instructions to pilots. The future trajectory of the vehicle is modeled as a sequence of 4D coordinates that are correlated with its realized trajectory, last filed flight plan, which is a sequence of 2D waypoints, and weather conditions in the vicinity. One implementation is designed as a “sequence to sequence learning” problem; examiner notes 3D or 4D includes 2D; [0140] In one implementation, historical flight data, along with air traffic controller instructions are provided to a deep learning network, which after training, predicts the flight path based on history. The system predicts flown route based on direct-to and heading instructions as the training data follow reality that controllers like to minimize the number of instructions to pilots. The future trajectory of the vehicle is modeled as a sequence of 4D coordinates that are correlated with its realized trajectory, last filed flight plan, which is a sequence of 2D waypoints,  [0152]; [0228] This observation and learning may be accomplished by, for example, tools and techniques of machine learning; [0423], [0429]; [0472]; examiner further notes features of ‘portion of gesture data, e.g., boundaries of gesture data? Examiner notes features of trained ML model?).  

While Tran teaches autonomous vehicles detecting the hand signals of cyclists or motorcycles in the vicinity of the vehicle (Tran, [0228], [0423], [0425]), Tran may fail to explicitly teach each and every feature of by generating a series a 2D skeletal animation frames corresponding to an armature of the person performing the physical movement, and predicting, by the ML model, the intended behavior of the person from a specific vantage point based on motion of the armature around an axis.  Kretzschmar teaches by generating a series a 2D skeletal animation frames corresponding to an armature of the person performing the physical movement, predicting, by the ML model, the intended behavior of the person from a specific vantage point based on motion of the armature around an axis (Kretzschmar, FIGS. 3-5; col. 2, lines 45-65; col. 5, line 62 – col. 6, line 10 the LIDAR unit 132 may include a laser range finder reflected by a rotating mirror, and the laser is scanned around a scene being digitized, in one or two dimensions, gathering distance measurements at specified angle intervals, col. 6, line 65 – col. 7, line 14 camera 134 may be a two-dimensional detector, or may have a three-dimensional spatial range. In some examples, the camera 134 may be, for example, a range detector configured to generate a two-dimensional image; col. 10, line 55 – col. 10 col. 16, lines 15-31 Classification of the one or more subsets of data points associated with the autonomous vehicle may be performed using one or more machine learning algorithms and statistical classification algorithms. Example algorithms may include linear classifiers; col. 13, line 51 – col. 14, line 5 At block 304 … one subset of data points may represent a cyclist, another subset of data points may represent a cyclist's arm, yet another subset of data points may represent a nearby stop sign ahead of the autonomous vehicle, and so on; col. 19, lines 38-51 correspond to whether a cyclist is extending an arm/hand in the +x or -x direction (or other direction in a 3D coordinate system). Further, in such embodiments, the object tracing module may perform functions in accordance with the classifier module in order to determine whether the cyclist is travelling in the same direction as the autonomous vehicle and intends to turn right/left, travelling in the opposite direction as the autonomous vehicle and intends to turn left/right, etc.).

Tran pertains to systems and methods for controlling a vehicle by generating a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle, wherein a sequence of finger, palm or hand movements represents a vehicle control request; determining vehicle control options based on the model, a current state of the vehicle and the environment of the vehicle; and controlling the vehicle to operate based on the model and the 3D environment (Tran, Abstract) by way of describing various embodiments with various exemplary features.  Kretzschmar pertains to an autonomous vehicle detecting cyclist hand signals (Kretzschmar, col. 1, lines 20-35).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Tran with regard to different exemplary embodiments as taught by Tran in combination with the more explicit teachings of Kretzschmar pertaining to how hand signals are detected, interpreted and applied for use by an autonomous vehicle model to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user of, e.g., an autonomous vehicle, for safety reasons in an attempt to meet and/or exceed the abilities and viewpoint of a human driver.

Regarding dependent claims 2, 9 and 16, Tran teaches:

wherein each of the plurality of 3D gesture sequences comprises a traffic hand signal (Tran, FIGS. 1L, 3C-3H, 7C; [0005] a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle, wherein a sequence of finger, palm or hand movements represents a vehicle control request; determining vehicle control options based on the model, a current state of the vehicle and the environment of the vehicle; and controlling the vehicle to operate based on the model and the 3D environment. Based on LIDAR, radar, and camera images, the system can generate 3D models for navigation purposes.… mapping system for an air space includes: a plurality of air vehicles each having a plurality of environmental sensors; a processor in at least one vehicle or in at least one communication tower (edge processor) to receive sensor data and create a 3D model; [0028]-[0032] As should be apparent to those that are skilled in the art, the vehicle 10 can be operated responsive to a flight control protocol including autonomous flight control, remote flight control, onboard pilot flight control and combinations thereof; [0050]-[0054]; [0070]-[0076] Autonomous Navigation with Unplanned Events or Obstacles [0126] physical map for recognition and correlation … see airspace classifications in 2D or 3D; [0140] In one implementation, historical flight data, along with air traffic controller instructions are provided to a deep learning network, which after training, predicts the flight path based on history. The system predicts flown route based on direct-to and heading instructions as the training data follow reality that controllers like to minimize the number of instructions to pilots. The future trajectory of the vehicle is modeled as a sequence of 4D coordinates that are correlated with its realized trajectory, last filed flight plan, which is a sequence of 2D waypoints, and weather conditions in the vicinity. One implementation is designed as a “sequence to sequence learning” problem, in which the input sequence is the flight plan and the output is the actual flight trajectory; [0152]; [0228] This observation and learning may be accomplished by, for example, tools and techniques of machine learning. [0423], [0429]; [0472]).  


Regarding dependent claims 3, 10, and 17, Tran teaches:

wherein the trained ML model is configured to interpret a traffic hand signal to facilitate an autonomous vehicle (AV) navigation function (Tran, FIGS. 1L, 3C-3H, 7C; [0005] a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle, wherein a sequence of finger, palm or hand movements represents a vehicle control request; determining vehicle control options based on the model, a current state of the vehicle and the environment of the vehicle; and controlling the vehicle to operate based on the model and the 3D environment. Based on LIDAR, radar, and camera images, the system can generate 3D models for navigation purposes.… mapping system for an air space includes: a plurality of air vehicles each having a plurality of environmental sensors; a processor in at least one vehicle or in at least one communication tower (edge processor) to receive sensor data and create a 3D model; [0028]-[0032] As should be apparent to those that are skilled in the art, the vehicle 10 can be operated responsive to a flight control protocol including autonomous flight control, remote flight control, onboard pilot flight control and combinations thereof; [0050]-[0054]; [0070]-[0076] Autonomous Navigation with Unplanned Events or Obstacles [0126] physical map for recognition and correlation … see airspace classifications in 2D or 3D; [0140] In one implementation, historical flight data, along with air traffic controller instructions are provided to a deep learning network, which after training, predicts the flight path based on history. The system predicts flown route based on direct-to and heading instructions as the training data follow reality that controllers like to minimize the number of instructions to pilots. The future trajectory of the vehicle is modeled as a sequence of 4D coordinates that are correlated with its realized trajectory, last filed flight plan, which is a sequence of 2D waypoints, and weather conditions in the vicinity. One implementation is designed as a “sequence to sequence learning” problem, in which the input sequence is the flight plan and the output is the actual flight trajectory; [0152]; [0228] This observation and learning may be accomplished by, for example, tools and techniques of machine learning. [0423], [0429]; [0472]; examiner notes features of traffic hand signal, interpreting traffic hand signal, facilitating navigation function?).  

Regarding dependent claims 4, 11 and 18, Tran teaches:

wherein the trained ML model is configured to interpret a traffic hand signal to facilitate an autonomous vehicle (AV) routing function (Tran, FIGS. 1L, 3C-3H, 7C; [0005] a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle, wherein a sequence of finger, palm or hand movements represents a vehicle control request; determining vehicle control options based on the model, a current state of the vehicle and the environment of the vehicle; and controlling the vehicle to operate based on the model and the 3D environment. Based on LIDAR, radar, and camera images, the system can generate 3D models for navigation purposes.… mapping system for an air space includes: a plurality of air vehicles each having a plurality of environmental sensors; a processor in at least one vehicle or in at least one communication tower (edge processor) to receive sensor data and create a 3D model; [0028]-[0032] As should be apparent to those that are skilled in the art, the vehicle 10 can be operated responsive to a flight control protocol including autonomous flight control, remote flight control, onboard pilot flight control and combinations thereof; [0050]-[0054]; [0070]-[0076] Autonomous Navigation with Unplanned Events or Obstacles [0126] physical map for recognition and correlation … see airspace classifications in 2D or 3D; [0140] In one implementation, historical flight data, along with air traffic controller instructions are provided to a deep learning network, which after training, predicts the flight path based on history. The system predicts flown route based on direct-to and heading instructions as the training data follow reality that controllers like to minimize the number of instructions to pilots. The future trajectory of the vehicle is modeled as a sequence of 4D coordinates that are correlated with its realized trajectory, last filed flight plan, which is a sequence of 2D waypoints, and weather conditions in the vicinity. One implementation is designed as a “sequence to sequence learning” problem, in which the input sequence is the flight plan and the output is the actual flight trajectory; [0152]; [0228] This observation and learning may be accomplished by, for example, tools and techniques of machine learning. [0423], [0429]; [0472]; examiner notes features of ML model, routing function?).  

Regarding dependent claims 5, 12 and 19, Tran teaches:

wherein the trained ML model is configured to determine a relevance of a traffic hand signal (Tran, FIGS. 1L, 3C-3H, 7C; [0005] a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle, wherein a sequence of finger, palm or hand movements represents a vehicle control request; determining vehicle control options based on the model, a current state of the vehicle and the environment of the vehicle; and controlling the vehicle to operate based on the model and the 3D environment. Based on LIDAR, radar, and camera images, the system can generate 3D models for navigation purposes.… mapping system for an air space includes: a plurality of air vehicles each having a plurality of environmental sensors; a processor in at least one vehicle or in at least one communication tower (edge processor) to receive sensor data and create a 3D model; [0028]-[0032] As should be apparent to those that are skilled in the art, the vehicle 10 can be operated responsive to a flight control protocol including autonomous flight control, remote flight control, onboard pilot flight control and combinations thereof; [0050]-[0054]; [0070]-[0076] Autonomous Navigation with Unplanned Events or Obstacles’; [0086]-[0091]; [0126] physical map for recognition and correlation … see airspace classifications in 2D or 3D; [0140] In one implementation, historical flight data, along with air traffic controller instructions are provided to a deep learning network, which after training, predicts the flight path based on history. The system predicts flown route based on direct-to and heading instructions as the training data follow reality that controllers like to minimize the number of instructions to pilots. The future trajectory of the vehicle is modeled as a sequence of 4D coordinates that are correlated with its realized trajectory, last filed flight plan, which is a sequence of 2D waypoints, and weather conditions in the vicinity. One implementation is designed as a “sequence to sequence learning” problem, in which the input sequence is the flight plan and the output is the actual flight trajectory; [0152]; [0228] This observation and learning may be accomplished by, for example, tools and techniques of machine learning. [0423], [0429]; [0472]; examiner notes features of traffic hand signal and relevance … relevant how/based on what?).  

Regarding dependent claims 6, 13 and 20, Tran teaches:

wherein the 2D gesture data comprise a skeletal animation  (Tran, FIGS. 1L, 3C-3H, 7C; [0005] a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle, wherein a sequence of finger, palm or hand movements represents a vehicle control request; determining vehicle control options based on the model, a current state of the vehicle and the environment of the vehicle; and controlling the vehicle to operate based on the model and the 3D environment. Based on LIDAR, radar, and camera images, the system can generate 3D models for navigation purposes.… mapping system for an air space includes: a plurality of air vehicles each having a plurality of environmental sensors; a processor in at least one vehicle or in at least one communication tower (edge processor) to receive sensor data and create a 3D model; [0028]-[0032]; [0048]-[0054] hand control gesture; [0070]-[0076] Autonomous Navigation with Unplanned Events or Obstacles’; [0086]-[0091]; [0126] physical map for recognition and correlation … see airspace classifications in 2D or 3D; [0140]; [0152]; [0228] This observation and learning may be accomplished by, for example, tools and techniques of machine learning. [0423], [0429]; [0472]; examiner notes features of skeletal animation?  Examiner further notes determining a hand control gesture corresponds to ‘skeletal animation’ at least based on features of skeletal animation recited in the claim).  
While Tran teaches autonomous vehicles detecting the hand signals of cyclists or motorcycles in the vicinity of the vehicle (Tran, [0228], [0423], [0425]), Tran may fail to explicitly teach each and every feature of based on the series of 2D skeletal animation frames.  Kretzschmar teaches based on the series of 2D skeletal animation frames (Kretzschmar, FIGS. 3-5; col. 2, lines 45-65; col. 5, line 62 – col. 6, line 10 the LIDAR unit 132 may include a laser range finder reflected by a rotating mirror, and the laser is scanned around a scene being digitized, in one or two dimensions, gathering distance measurements at specified angle intervals, col. 6, line 65 – col. 7, line 14 camera 134 may be a two-dimensional detector, or may have a three-dimensional spatial range. In some examples, the camera 134 may be, for example, a range detector configured to generate a two-dimensional image; col. 10, line 55 – col. 10 col. 16, lines 15-31 Classification of the one or more subsets of data points associated with the autonomous vehicle may be performed using one or more machine learning algorithms and statistical classification algorithms. Example algorithms may include linear classifiers; col. 13, line 51 – col. 14, line 5 At block 304 … one subset of data points may represent a cyclist, another subset of data points may represent a cyclist's arm, yet another subset of data points may represent a nearby stop sign ahead of the autonomous vehicle, and so on; col. 19, lines 38-51 correspond to whether a cyclist is extending an arm/hand in the +x or -x direction (or other direction in a 3D coordinate system). Further, in such embodiments, the object tracing module may perform functions in accordance with the classifier module in order to determine whether the cyclist is travelling in the same direction as the autonomous vehicle and intends to turn right/left, travelling in the opposite direction as the autonomous vehicle and intends to turn left/right, etc.).
 
Tran pertains to systems and methods for controlling a vehicle by generating a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle, wherein a sequence of finger, palm or hand movements represents a vehicle control request; determining vehicle control options based on the model, a current state of the vehicle and the environment of the vehicle; and controlling the vehicle to operate based on the model and the 3D environment (Tran, Abstract) by way of describing various embodiments with various exemplary features.  Kretzschmar pertains to an autonomous vehicle detecting cyclist hand signals (Kretzschmar, col. 1, lines 20-35).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Tran with regard to different exemplary embodiments as taught by Tran in combination with the more explicit teachings of Kretzschmar pertaining to how hand signals are detected, interpreted and applied for use by an autonomous vehicle model to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user of, e.g., an autonomous vehicle, for safety reasons in an attempt to meet and/or exceed the abilities and viewpoint of a human driver.

Regarding dependent claims 7 and 14, Tran teaches:

wherein the ML model comprises a deep- learning neural network (Tran, FIGS. 1L, 3C-3H, 7C; [0005] a multi-dimensional model of a vehicle operating in a 3D environment; determining a hand control gesture … 3D models for navigation purposes.… mapping system for an air space includes: a plurality of air vehicles each having a plurality of environmental sensors; a processor in at least one vehicle or in at least one communication tower (edge processor) to receive sensor data and create a 3D model; [0028]-[0032]; [0050]-[0054]; [0070]-[0076] Autonomous Navigation with Unplanned Events or Obstacles’; [0086]-[0091]; [0126] physical map for recognition and correlation … see airspace classifications in 2D or 3D; [0140] In one implementation, historical flight data, along with air traffic controller instructions are provided to a deep learning network, which after training, predicts the flight path based on history. … modeled as a sequence of 4D coordinates that are correlated with its realized trajectory, last filed flight plan, which is a sequence of 2D waypoints, and weather conditions in the vicinity. One implementation is designed as a “sequence to sequence learning” problem, in which the input sequence is the flight plan and the output is the actual flight trajectory; [0152]; [0228] This observation and learning may be accomplished by, for example, tools and techniques of machine learning. [0423], [0429]; [0472]).  
   
Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant appears to have multiple co-pending related applications.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell, can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/               Primary Examiner, Art Unit 2171